

116 HR 6921 IH: Healthy Dog Importation Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6921IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Abraham (for himself, Mr. Yoho, and Mr. Schrader) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Health Protection Act with respect to the importation of live dogs, and for other purposes.1.Short titleThis Act may be cited as the Healthy Dog Importation Act.2.Importation of live dogs(a)In generalThe Animal Health Protection Act (7 U.S.C. 8301 et seq.) is amended by inserting after section 10404 (7 U.S.C. 8303) the following:10404A.Importation of live dogs(a)Requirements(1)In generalExcept as provided in paragraph (3), no person shall import a dog into the United States unless, as determined by the Secretary, the dog—(A)is in good health; (B)has received all necessary vaccinations and demonstrated negative test results required by the Secretary, as evidenced by a certificate—(i)issued by a licensed veterinarian accredited by a competent veterinary authority recognized by the Secretary; and(ii)endorsed by such authority representing that the veterinarian issuing the certificate was authorized to do so; and(C)is officially identified by a permanent method approved by the Secretary.(2)TransferExcept as provided in paragraph (3), no person shall import or cause the transportation of a dog into the United States from a foreign country for the purpose of transfer unless, as determined by the Secretary, the dog—(A)meets the criteria specified in paragraph (1);(B)is at least 6 months old; and(C)is accompanied by an import permit issued by the Secretary under this Act.(3)ExceptionsThe Secretary, by regulation, shall provide an exception to any requirement under this Act in any case in which a dog is imported for purposes of transfer for—(A)research purposes;(B)veterinary treatment, paid for by the importer, provided that the dog is taken directly to a veterinary facility for treatment with appropriate quarantine until the dog meets the criteria specified in paragraph (1) and is then exported to its country of origin; or(C)in the case of a dog that is less than 6 months old, lawful importation into the State of Hawaii in compliance with the regulations of the State of Hawaii and the other requirements of this section if the dog is not transported out of the State of Hawaii for resale at less than 6 months of age.(b)Implementation and RegulationsThe Secretary, the Secretary of Health and Human Services, the Secretary of Commerce, and the Secretary of Homeland Security, shall—(1)promulgate such regulations as the Secretaries determine to be necessary to implement and enforce this section;(2)facilitate electronic submission of all required documentation and make the submitted information available to the Secretary, the Secretary of Health and Human Services, the Secretary of Commerce, and the Secretary of Homeland Security for verification upon arrival; and(3)determine and establish such fees for the issuance of permits and the inspection with respect to dog importation as necessary to fund implementation and enforcement of this section. (c)Enforcement(1)AuthorityThe Secretary shall have the authority granted under section 10414 to enforce this section.(2)PenaltiesAn importer that fails to comply with this section shall—(A)be subject to penalties under section 10414; and(B)if such importer is a dealer, provide, as the Secretary may determine, at the expense of the importer, for the care (including appropriate veterinary care), forfeiture, quarantine, and removal from the United States and return to its place of export with due care for the welfare of each applicable dog.(d)DefinitionsIn this section:(1)ImporterThe term importer means any person who transports or causes the transportation of a dog into the United States from a foreign country.(2)TransferThe term transfer means a change of ownership or control of an imported dog to another person, including by sale, adoption, exchange, or donation..(b)Conforming repealSection 18 of the Animal Welfare Act (7 U.S.C. 2148) is repealed.3.Transportation(a)Definition of transporterSection 2 of the Animal Welfare Act (7 U.S.C. 2132) is amended by adding at the end the following:(p)The term transporter means any person, department, agency, or instrumentality of the United States or of any State or local government, other than a carrier or intermediate handler, who receives an animal from any importer, dealer, research facility, exhibitor, operator of an auction sale, or department, agency, or instrumentality of the United States or of any State or local government and receives compensation for moving such animal in commerce.(q)The term compensation means any act or consideration or thing of value received by a person directly, including cash or noncash benefits, cost-avoidance, obtaining positive or avoiding negative publicity, an exchange of services, or maintaining a license issued under local, State, or Federal government authority.(r)The term sell or resell means to transfer of ownership or control of an animal, including by sale, adoption, exchange, or donation..(b)Humane standardsSection 13 of the Animal Welfare Act (7 U.S.C. 2143) is amended—(1)in subsection (a)(4)—(A)in the first sentence, by striking air carriers, and inserting transporters, air carriers,; and(B)by adding at the end the following: The Secretary shall provide, by regulation, that each transporter, intermediate handler, or carrier receiving a certificate of veterinary inspection required under this section shall submit a copy of the certificate to the Secretary, who shall record the information in a centralized, publicly available database.; and(2)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and(3)by striking (f) No dogs or cats and inserting (g) No dogs or cats;(4)in subsection (g), as redesignated by paragraph (3)—(A)in the first sentence—(i)by inserting importer, before dealer; and(ii)by inserting , transporter, after intermediate handler each place it appears; and(B)in the second sentence—(i)by inserting , transporters, after intermediate handlers; and(ii)by striking section 10 of this Act and inserting subsection (a)(4). 4.Regulations(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Agriculture shall issue final regulations to implement the amendments made by this Act, including the verification upon arrival that each dog being imported into the United States from a foreign country meets all applicable importation requirements and the denial of entry into the United States of any dog that fails to meet such requirements. (b)Transition periodUntil the date on which final regulations are issued under subsection (a), the importation of live dogs shall be regulated in accordance with the regulations issued under section 18 of the Animal Welfare Act (7 U.S.C. 2148) in effect on the day before the date of the enactment of this Act, but only to the extent that such regulations are not in conflict with section 10404A of the Animal Health Protection Act (as added by section 1).